 

Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

(Delaware corporation)

 

This Indemnification Agreement (this “Agreement”), made and entered into as of
the          day of                  2005, by and between First Advantage
Corporation, a Delaware corporation (the “Company”), and                 
(“Indemnitee”).

 

W I T N E S S E T H:

 

WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corporations as directors or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against risks of claims and actions against them arising out of their service to
and activities on behalf of the corporation.

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities. Although the furnishing of such insurance has been a
customary and widespread practice among United States-based corporations and
other business enterprises, the Company believes that, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions. At the same time, directors,
officers, and other persons in service to corporations or business enterprises
are being increasingly subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Company or business enterprise itself.

 

WHEREAS, the By-Laws of the Company provide that the Company shall indemnify and
advance expenses to all directors and officers of the Company in the manner set
forth therein and to the fullest extent permitted by applicable law, and the
Company’s Certificate of Incorporation provides for limitation of liability for
directors. In addition, Indemnitee may be entitled to indemnification pursuant
to the General Corporation Law of the State of Delaware (“DGCL”) . The By-Laws
and the DGCL expressly provide that the indemnification provisions set forth
therein are not exclusive, and thereby contemplate that contracts may be entered
into between the Company and members of the board of directors, officers and
other persons with respect to indemnification.

 

WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons.

 



--------------------------------------------------------------------------------

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future.

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified.

 

WHEREAS, this Agreement is a supplement to and in furtherance of the charter and
by-laws of the Company and any resolutions adopted pursuant thereto and shall
not be deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder.

 

WHEREAS, Indemnitee does not regard the protection available under the Company’s
charter and by-laws and insurance as adequate in the present circumstances, and
may not be willing to serve as an officer or director of the Company without
adequate protection, and the Company desires Indemnitee to serve in such
capacity. Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that he or
she be so indemnified.

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

ARTICLE 1

CERTAIN DEFINITIONS

 

(a) As used in this Agreement:

 

“Change of Control” shall be deemed to have occurred in any one of the following
circumstances occurring after the date hereof: (i) there shall have occurred an
event required to be reported with respect to the Company in response to Item
6(e) of Schedule 14A of Regulation 14A (or in response to any similar item or
any similar schedule or form) under the Exchange Act, regardless of whether the
Company is then subject to such reporting requirement; (ii) any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act)
shall have become the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
15% or more of the combined voting power of the Company’s then outstanding
voting securities; (iii) there occurs a merger or consolidation of the Company
with any other entity, other than a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior to

 



--------------------------------------------------------------------------------

such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 51% of the combined voting power of the voting securities of
the surviving entity outstanding immediately after such merger or consolidation
and with the power to elect at least a majority of the board of directors or
other governing body of such surviving entity; (iv) all or substantially all the
assets of the Company are sold or disposed of in a transaction or series of
related transactions; (v) the approval by the stockholders of the Company of a
complete liquidation of the Company; or (vi) the individuals who on the date
hereof constitute the Board (including, for this purpose, any new director whose
election or nomination for election by the Company’s stockholders was approved
by a vote of at least a majority of the directors then still in office who were
directors on the date hereof or whose election or nomination was so approved)
cease for any reason to constitute at least a majority of the members of the
Board.

 

“Corporate Status” describes the status of a person who is or was a director,
officer, trustee, general partner, managing member, fiduciary, board of
directors’ committee member, employee or agent of the Company or of any other
Enterprise (as defined below) which such person is or was serving at the request
of the Company.

 

“Disinterested Director” means a director of the Company who is not and was not
a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

 

“Enterprise” means the Company and any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of the Company
as a director, officer, trustee, general partner, managing member, fiduciary,
board of directors’ committee member, employee or agent.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Expenses” shall include all reasonable direct and indirect costs (including,
without limitation, attorneys’ fees, retainers, court costs, transcripts, fees
of experts, witness fees, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees, and all other
disbursements or expenses of the types customarily incurred in connection with
(i) prosecuting, defending, preparing to prosecute or defend, investigating,
being or preparing to be a witness in, or otherwise participating in, a
Proceeding, (ii) establishing or enforcing a right to indemnification under this
Agreement, applicable law or otherwise, or (iii) the review and preparation of
this Agreement on behalf of Indemnitee. Expenses also shall include Expenses
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent. Expenses,
however,

 



--------------------------------------------------------------------------------

shall not include amounts paid in settlement by Indemnitee or the amount of
judgments or fines against Indemnitee.

 

“FACO” means The First American Corporation, a California corporation.

 

“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporate law and neither currently is, nor in the
five years previous to its selection or appointment has been, retained to
represent (i) the Company or Indemnitee in any matter material to either such
party (other than with respect to matters concerning the rights of Indemnitee
under this Agreement or of other indemnitees under similar indemnification
agreements) or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

 

“Independent Directors” any member of the Company’s board of directors who is
not (i) an officer or employee of the Company, (ii) an officer, director or
employee of FACO or any affiliate (excluding the Company) thereof, (iii) a
person who controls or is under common control with FACO or any affiliate
thereof or (iv) a person who otherwise would fail to qualify as an “independent
director” under the applicable rules of the Nasdaq National Market as then in
effect; provided, however, that a person designated by Pequot in accordance with
the Stockholders Agreement dated as of December 13, 2002, among FACO, Pequot and
the Company shall not be deemed to be disqualified as an Independent Director by
application of section (iv) of this definition.

 

“Liabilities” means any losses or liabilities, including, without limitation,
any judgments, fines, ERISA excise taxes and penalties, penalties and amounts
paid in settlement, arising out of or in connection with any Proceeding
(including all interest, assessments and other charges paid or payable in
connection with or in respect of any such judgments, fines, ERISA excise taxes
and penalties, penalties or amounts paid in settlement).

 

“Pequot” means Pequot Private Equity Fund II, L.P., a Delaware limited
partnership.

 

“person” shall have the meaning as set forth in Sections 13(d) and 14(d) of the
Exchange Act; provided, however, that the term “person” shall exclude (i) the
Company, (ii) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, and (iii) any corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

 



--------------------------------------------------------------------------------

“Proceeding” includes any threatened, pending or completed action, derivative
action, suit, claim, counterclaim, cross claim, arbitration, alternate dispute
resolution mechanism, investigation, inquiry, administrative hearing or any
other actual threatened or completed proceeding, whether civil (including
intentional and unintentional tort claims), criminal, administrative or
investigative, including any appeal therefrom, and whether instituted by or on
behalf of the Company or any other party, or any inquiry or investigation that
Indemnitee in good faith believes might lead to the institution of any such
action, suit or other proceedings hereinabove listed in which Indemnitee was, is
or will be involved as a party or otherwise by reason of any Corporate Status of
Indemnitee, or by reason of any action taken (or failure to act) by him or her
or of any action (or failure to act) on his or her part while serving in any
Corporate Status, in each case whether or not serving in such capacity at the
time any liability or expense is incurred for which indemnification,
reimbursement, or advancement of Expenses can be provided under this Agreement.

 

(a) For the purposes of this Agreement:

 

References to “Company” shall include, in addition to the resulting corporation,
any constituent corporation (including any constituent of a constituent)
absorbed in a consolidation or merger which, if its separate existence had
continued, would have had power and authority to indemnify its directors,
officers, employees or agents, so that if Indemnitee is or was a director,
officer, employee, or agent of such constituent corporation or is or was serving
at the request of such constituent corporation as a director, officer, employee,
or agent of another corporation, partnership, joint venture, trust or other
enterprise, then Indemnitee shall stand in the same position under the
provisions of this Agreement with respect to the resulting or surviving
corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.

 

Reference to “other enterprise” shall include employee benefit plans; references
to “fines” shall include any excise tax assessed with respect to any employee
benefit plan; references to “serving at the request of the Company” shall
include any service as a director, officer, employee or agent of the Company
which imposes duties on, or involves services by, such director, officer,
employee or agent with respect to an employee benefit plan, its participants or
beneficiaries; and a person who acted in good faith and in a manner he or she
reasonably believed to be in the best interests of the participants and
beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Company” as referred to in this
Agreement.

 



--------------------------------------------------------------------------------

ARTICLE 2

SERVICES BY INDEMNITEE

 

Section 2.01. Services By Indemnitee. Indemnitee hereby agrees to continue to
serve as a director of the Company for so long as Indemnitee is duly elected or
until Indemnitee tenders his or her resignation or is removed.

 

ARTICLE 3

INDEMNIFICATION

 

Section 3.01. General. (a) The Company hereby agrees to and shall indemnify
Indemnitee and hold him or her harmless from and against any and all Expenses
and Liabilities, in either case, actually and reasonably incurred by Indemnitee
or on Indemnitee’s behalf, to the fullest extent permitted by applicable law.

 

For purposes of this Section 3.01, the meaning of the phrase “to the fullest
extent permitted by applicable law” shall include, but not be limited to:

 

(i) to the fullest extent permitted by any provision of the DGCL, or the
corresponding provision of any amendment to or replacement of the DGCL, and

 

(ii) to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.

 

(b) Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of his or her Corporate Status, a witness in any
Proceeding to which Indemnitee is not a party, he or she shall be indemnified
against all Expenses actually and reasonably incurred by him or her or on his or
her behalf in connection therewith.

 

(c) Notwithstanding any other provisions of this Agreement, to the extent that
Indemnitee is a party to (or a participant in) and is successful, on the merits
or otherwise, in any Proceeding or in defense of any claim, issue or matter
therein, in whole or in part, the Company shall indemnify Indemnitee against all
Expenses actually and reasonably incurred by him or her in connection therewith.
If Indemnitee is not wholly successful in such Proceeding, but is successful, on
the merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall indemnify Indemnitee against all
Expenses actually and reasonably incurred by him or her or on his or her behalf
in connection with each successfully resolved claim, issue or matter. If the
Indemnitee is not wholly successful in such Proceeding, the Company also shall
indemnify Indemnitee against all Expenses reasonably incurred in connection

 



--------------------------------------------------------------------------------

with a claim, issue or matter related to any claim, issue, or matter on which
the Indemnitee was successful. For purposes of this Section and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.

 

Section 3.02. Exclusions. Notwithstanding any provision of this Agreement, the
Company shall not be obligated under this Agreement to make any indemnity
(including any advancement of Expenses) in connection with any claim made
against Indemnitee:

 

(a) for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act or similar provisions of state statutory law
or common law; or

 

(b) except as otherwise provided in Sections 6.01(d) or (f) hereof, prior to a
Change in Control, in connection with any Proceeding (or any part of any
Proceeding) initiated by Indemnitee, including any Proceeding (or any part of
any Proceeding) initiated by Indemnitee against the Company or its affiliates or
their respective directors, officers, employees or other indemnitees, unless (i)
the Proceeding (or any part of any Proceeding) is authorized prior to its
initiation by a majority of the Independent Directors or (ii) the Company
provides the indemnification, in its sole discretion, pursuant to the powers
vested in the Company under applicable law.

 

ARTICLE 4

ADVANCEMENT OF EXPENSES; DEFENSE OF CLAIMS

 

Section 4.01. Advances. Notwithstanding any provision of this Agreement to the
contrary, the Company shall advance any Expenses incurred by Indemnitee in
connection with any Proceeding within ten (10) days after the receipt by the
Company of a statement or statements requesting such advances from time to time,
whether prior to or after final disposition of any Proceeding. Any overdue
amount of such Expenses to be paid by the Company hereunder shall bear interest,
compounded monthly, at a rate of 8% per annum. Advances shall be made without
regard to Indemnitee’s ability to repay such amounts and without regard to
Indemnitee’s ultimate entitlement to indemnification under the other provisions
of this Agreement. Advances shall include any and all reasonable Expenses
incurred pursuing an action to enforce this right of advancement, including
Expenses incurred preparing and forwarding statements to the Company to support
the advances claimed. This Section 4.01 shall not apply to any claim made by
Indemnitee for which indemnity is excluded pursuant to Section 3.02.

 



--------------------------------------------------------------------------------

Section 4.02. Repayment of Advances or Other Expenses. Indemnitee agrees that
Indemnitee shall reimburse the Company for all Expenses advanced by the Company
pursuant to Section 4.01, in the event and only to the extent that it shall be
determined by final judgment or other final adjudication under the provisions of
any applicable law (as to which all rights of appeal therefrom have been
exhausted or lapsed) that Indemnitee is not entitled to be indemnified by the
Company for such Expenses.

 

Section 4.03. Defense of Claims. The Company will be entitled to participate in
the Proceeding at its own expense. The Company shall not settle any action,
claim or Proceeding (in whole or in part) which would impose any Expense,
judgment, fine, penalty or limitation on the Indemnitee without the Indemnitee’s
prior written consent, such consent not to be unreasonably withheld. Indemnitee
shall not settle any action, claim or Proceeding (in whole or in part) which
would impose any Expense, judgment, fine, penalty or limitation on the Company
without the Company’s prior written consent, such consent not to be unreasonably
withheld.

 

ARTICLE 5

PROCEDURES FOR NOTIFICATION OF AND DETERMINATION OF ENTITLEMENT TO
INDEMNIFICATION

 

Section 5.01. Request For Indemnification. (a) Within sixty (60) days after the
actual receipt by Indemnitee of notice that he or she is a party to or a
participant (as a witness or otherwise) in any Proceeding, Indemnitee shall
submit to the Company a written notice identifying the Proceeding. The omission
by the Indemnitee to so notify the Company will not relieve the Company from any
liability which it may have to Indemnitee (i) otherwise than under this
Agreement, and (ii) under this Agreement except and only to the extent the
Company can establish that such omission to notify caused actual material
prejudice to the Company.

 

(b) Indemnitee shall thereafter deliver to the Company a written application to
indemnify Indemnitee in accordance with this Agreement. Such application(s) may
be delivered from time to time and at such time(s) as Indemnitee deems
appropriate in his or her sole discretion. Following such a written application
for indemnification by Indemnitee, the Indemnitee’s entitlement to
indemnification shall be determined according to Section 5.02 of this Agreement.

 

Section 5.02. Determination of Entitlement. (a) Upon written request by
Indemnitee for indemnification pursuant to Section 5.01, a determination, if
expressly required by applicable law, with respect to Indemnitee’s entitlement
thereto shall be made in the specific case: (i) by a majority vote of the
Independent Directors who are Disinterested Directors, even though less than a
quorum of the Board; or (ii) if so requested by the Indemnitee in his or her
sole

 



--------------------------------------------------------------------------------

discretion, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to Indemnitee. If it is so determined that Indemnitee
is entitled to indemnification, payment to Indemnitee shall be made within ten
(10) days after such determination. Indemnitee shall reasonably cooperate with
the person, persons or entity making such determination with respect to
Indemnitee’s entitlement to indemnification, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall be borne by the Company (irrespective
of the determination as to Indemnitee’s entitlement to indemnification), and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

 

(b) If entitlement to indemnification is to be determined by Independent Counsel
pursuant to Section 5.02(a), such Independent Counsel shall be selected as
provided in this Section 5.02. If a Change in Control shall not have occurred,
the Independent Counsel shall be selected by the Independent Directors, and the
Company shall give written notice to Indemnitee advising him or her of the
identity of the Independent Counsel so selected. If a Change in Control shall
have occurred, the Independent Counsel shall be selected by Indemnitee (unless
Indemnitee shall request that such selection be made by the Board, in which
event the preceding sentence shall apply), and Indemnitee shall give written
notice to the Company advising it of the identity of the Independent Counsel so
selected. In either event, Indemnitee or the Company, as the case may be, may,
within 10 days after such written notice of selection shall have been received,
deliver to the Company or to Indemnitee, as the case may be, a written objection
to such selection; provided, however, that such objection may be asserted only
on the ground that the Independent Counsel so selected does not meet the
requirements of “Independent Counsel” as defined in Section 1 of this Agreement,
and the objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court of competent
jurisdiction has determined that such objection is without merit. If, within 20
days after submission by Indemnitee of a written request for indemnification
pursuant to Section 5.01 hereof, no Independent Counsel shall have been selected
and not objected to, either the Company or Indemnitee may petition a court of
competent jurisdiction for resolution of any objection which shall have been
made by the Company or Indemnitee to the other’s selection of Independent
Counsel and/or for the appointment as Independent Counsel of a person selected
by the court or by such other person as the court shall designate, and the
person with respect to whom all objections are so resolved or the person so
appointed shall act as Independent Counsel under Section 5.02(a) hereof. Upon
the due commencement of any judicial proceeding or arbitration pursuant to
Section 6.01(a) of this

 



--------------------------------------------------------------------------------

Agreement, the Independent Counsel shall be discharged and relieved of any
further responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

 

(c) The Company agrees to pay the reasonable fees of any Independent Counsel and
to fully indemnify such Independent Counsel against any and all Expenses,
claims, liabilities and damages arising out of or relating to this Agreement or
its engagement pursuant hereto.

 

Section 5.03. Presumptions and Burdens of Proof; Effect of Certain Proceedings.
(a) In making any determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 5.01 of this Agreement, and the Company shall have the burdens of coming
forward with evidence and of persuasion to overcome that presumption in
connection with the making by any person, persons or entity of any determination
contrary to that presumption. Neither the failure of any person, persons or
entity to have made a determination prior to the commencement of any action
pursuant to this Agreement that indemnification is proper in the circumstances
because Indemnitee has met the applicable standard of conduct, nor an actual
determination by any person, persons or entity that Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has not met the applicable standard of conduct.

 

(b) If the person, persons or entity empowered or selected under Section 5.02 of
this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within sixty (60) days after receipt by the
Company of the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification.

 

(c) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which he or she reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that his or her conduct was unlawful.

 

(d) For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is based on the records or
books of account of any Enterprise, including financial statements, or on
information supplied to Indemnitee by the officers of such Enterprise in the
course of their duties, or on the advice of legal counsel for such Enterprise or
on information or records given or reports made to such Enterprise by an

 



--------------------------------------------------------------------------------

independent certified public accountant or by an appraiser or other expert
selected by such Enterprise. The provisions of this Section 5.03(c) shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
Indemnitee may be deemed or found to have met the applicable standard of conduct
set forth in this Agreement.

 

(e) The knowledge and/or actions, or failure to act, of any other director,
trustee, partner, managing member, fiduciary, officer, agent or employee of any
Enterprise shall not be imputed to Indemnitee for purposes of determining any
right to indemnification under this Agreement.

 

ARTICLE 6

REMEDIES OF INDEMNITEE

 

Section 6.01. Adjudication or Arbitration. (a) In the event of any dispute
between Indemnitee and the Company hereunder as to entitlement to
indemnification or advancement of Expenses (including without limitation where
(i) a determination is made pursuant to Section 5.02 of this Agreement that
Indemnitee is not entitled to indemnification under this Agreement, (ii)
advancement of Expenses is not timely made pursuant to Section 4.01 of this
Agreement, (iii) no determination of entitlement to indemnification shall have
been made pursuant to Section 5.02(a) of this Agreement within forty-five (45)
days after receipt by the Company of the request for indemnification, (iv)
payment of indemnification is not made pursuant to the last sentence of Section
5.02(a) of this Agreement within ten (10) days after receipt by the Company of a
written request therefor, or (v) payment of indemnification pursuant to Section
3.01 of this Agreement is not made within ten (10) days after a determination
has been made that Indemnitee is entitled to indemnification), then Indemnitee
shall be entitled to an adjudication by a court of his or her entitlement to
such indemnification or advancement of Expenses. Alternatively, in such case,
Indemnitee, at his or her option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association. The Company shall not oppose Indemnitee’s
right to seek any such adjudication or award in arbitration.

 

(b) In the event that a determination shall have been made pursuant to Section
5.02(a) of this Agreement that Indemnitee is not entitled to indemnification,
any judicial proceeding or arbitration commenced pursuant to this Section 6.01
shall be conducted in all respects as a de novo trial, or arbitration, on the
merits, and Indemnitee shall not be prejudiced by reason of that adverse
determination. In any judicial proceeding or arbitration commenced pursuant to
this Section 6.01 the Company shall have the burden of proving Indemnitee is not
entitled to indemnification or advancement of Expenses, as the case may be, and
the Company may not refer to or introduce into evidence any determination
pursuant to Section 5.02(a) of this Agreement adverse to Indemnitee for any
purpose. If Indemnitee commences a judicial proceeding or

 



--------------------------------------------------------------------------------

arbitration pursuant to this Section 6.01, Indemnitee shall not be required to
reimburse the Company for any advances pursuant to Section 4.02 until a final
determination is made with respect to Indemnitee’s entitlement to
indemnification (as to which all rights of appeal have been exhausted or
lapsed).

 

(c) If a determination shall have been made pursuant to Section 5.02(a) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 6.01.

 

(d) In the event that Indemnitee, pursuant to this Section 6.01, seeks a
judicial adjudication of or an award in arbitration to enforce his or her rights
under, or to recover damages for breach of, this Agreement, Indemnitee shall be
entitled to recover from the Company, and shall be indemnified by the Company
against, any and all Expenses actually and reasonably incurred by him or her in
such judicial adjudication or arbitration. If it shall be determined in said
judicial adjudication or arbitration that Indemnitee is entitled to receive part
but not all of the indemnification or advancement of Expenses sought, the
Indemnitee shall be entitled to recover from the Company, and shall be
indemnified by the Company against, any and all Expenses reasonably incurred by
Indemnitee in connection with such judicial adjudication or arbitration.

 

(e) The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 6.01 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.

 

(f) The Company shall indemnify Indemnitee to the fullest extent permitted by
law against all Expenses and, if requested by Indemnitee, shall (within ten (10)
days after the Company’s receipt of such written request) advance such Expenses
to Indemnitee, which are incurred by Indemnitee in connection with any judicial
proceeding or arbitration brought by Indemnitee for (i) indemnification or
advances of Expenses by the Company under this Agreement or any other agreement
or provision of the Company’s Certificate of Incorporation or By-laws now or
hereafter in effect or (ii) recovery or advances under any insurance policy
maintained by any person for the benefit of Indemnitee in connection with the
performance of his or her duties for or on behalf of the Company, regardless of
whether Indemnitee ultimately is determined to be entitled to such
indemnification, advance or insurance recovery, as the case may be.

 



--------------------------------------------------------------------------------

ARTICLE 7

DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE

 

Section 7.01. D&O Liability Insurance. The Company shall obtain and maintain a
policy or policies of insurance (“D&O Liability Insurance”) with reputable
insurance companies providing liability insurance for directors and officers of
the Company in their capacities as such (and for any capacity in which any
director or officer of the Company serves any other Enterprise at the request of
the Company), in respect of acts or omissions occurring while serving in such
capacity, on terms with respect to coverage and amount (including with respect
to the payment of Expenses) no less favorable than those of such policy in
effect on the date hereof.

 

Section 7.02. Evidence of Coverage. Upon request by Indemnitee, the Company
shall provide copies of all policies of D&O Liability Insurance obtained and
maintained in accordance with Section 7.01 of this Agreement. The Company shall
promptly notify Indemnitee of any changes in such insurance coverage.

 

ARTICLE 8

MISCELLANEOUS

 

Section 8.01. Nonexclusivity of Rights. The rights of indemnification and
advancement of Expenses as provided by this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may at any time be entitled to
under applicable law, the Company’s Certificate of Incorporation, the Company’s
Bylaws, any agreement, a vote of stockholders or a resolution of directors, or
otherwise. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in his or
her Corporate Status prior to such amendment, alteration or repeal. To the
extent that a change in Delaware law, whether by statute or judicial decision,
permits greater indemnification or advancement of Expenses than would be
afforded currently under the Company’s Bylaws and this Agreement, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by such change. No right or remedy herein conferred
is intended to be exclusive of any other right or remedy, and every other right
and remedy shall be cumulative and in addition to every other right and remedy
given hereunder or now or hereafter existing at law or in equity or otherwise.
The assertion or employment of any right or remedy hereunder, or otherwise,
shall not prevent the concurrent assertion or employment of any other right or
remedy.

 

Section 8.02. Insurance and Subrogation. (a) To the extent that, pursuant to
Section 7.01, the Company maintains a policy or policies providing D&O Liability
Insurance, Indemnitee shall be covered by such policy or policies in accordance
with its or their terms to the maximum extent of the coverage

 



--------------------------------------------------------------------------------

available for any such director, trustee, partner, managing member, fiduciary,
officer, employee or agent under such policy or policies. If, at the time the
Company receives notice from any source of a Proceeding as to which Indemnitee
is a party or a participant (as a witness or otherwise), the Company has
director and officer liability insurance in effect, the Company shall give
prompt notice of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such Proceeding in
accordance with the terms of such policies. The failure or refusal of any such
insurer to pay any such amount shall not affect or impair the obligations of the
Company under this Agreement.

 

(b) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

 

(c) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable (or for which advancement is provided hereunder)
hereunder if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy, contract, agreement or otherwise.

 

(d) The Company’s obligation to indemnify or advance Expenses hereunder to
Indemnitee who is or was serving at the request of the Company as a director,
officer, trustee, partner, managing member, fiduciary, board of directors’
committee member, employee or agent of any other Enterprise shall be reduced by
any amount Indemnitee has actually received as indemnification or advancement of
Expenses from such Enterprise.

 

Section 8.03. Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (ii) the relative fault of the Company (and its directors, officers,
employees and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).

 

Section 8.04. Amendment. This Agreement may not be modified or amended except by
a written instrument executed by or on behalf of each of the parties hereto.

 



--------------------------------------------------------------------------------

Section 8.05. Waivers. The observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) by the party entitled to enforce such term only by a writing
signed by the party against which such waiver is to be asserted. Unless
otherwise expressly provided herein, no delay on the part of any party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party hereto of any right,
power or privilege hereunder operate as a waiver of any other right, power or
privilege hereunder nor shall any single or partial exercise of any right, power
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.

 

Section 8.06. Entire Agreement. This Agreement and the documents referred to
herein constitute the entire agreement between the parties hereto with respect
to the matters covered hereby, and any other prior or contemporaneous oral or
written understandings or agreements with respect to the matters covered hereby
are superseded by this Agreement.

 

Section 8.07. Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

 

Section 8.08. Notice Of Proceedings. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder. The failure of Indemnitee to so notify the Company shall not
relieve the Company of any obligation which it may have to the Indemnitee under
this Agreement or otherwise.

 

Section 8.09. Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (a) if delivered by hand or by courier and receipted for by the party to
whom said notice or other communication shall have been directed, (b) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed or (c) if sent by facsimile

 



--------------------------------------------------------------------------------

transmission and fax confirmation is received, on the next business day
following the date on which such facsimile transmission was sent. Addresses for
notice to either party are as shown on the signature page of this Agreement, or
such other address as any party shall have given by written notice to the other
party as provided above.

 

Section 8.10. Binding Effect. (a) The Company expressly confirms and agrees that
it has entered into this Agreement and assumed the obligations imposed on it
hereby in order to induce Indemnitee to serve as a director of the Company, and
the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as a director of the Company.

 

(b) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors, assigns,
including any direct or indirect successor by purchase, merger, consolidation or
otherwise to all or substantially all of the business and/or assets of the
Company, spouses, heirs, and executors, administrators, personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all or
substantially all, or a substantial part of the business or assets of the
Company, by written agreement in the form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.

 

(c) The indemnification and advancement of Expenses provided by, or granted
pursuant to this Agreement shall continue as to a person who has ceased to be a
director, officer, employee or agent or is deceased and shall inure to the
benefit of the heirs, executors, administrators, legatees and assigns, of such a
person.

 

Section 8.11. Governing Law. This Agreement and the legal relations among the
parties shall be governed by, and construed and enforced in accordance with, the
laws of the State of Delaware, without regard to its conflict of laws rules.

 

Section 8.12. Consent To Jurisdiction. Except with respect to any arbitration
commenced by Indemnitee pursuant to Section 6.01(a) of this Agreement, the
Company and Indemnitee hereby irrevocably and unconditionally (i) agree that any
action or proceeding arising out of or in connection with this Agreement shall
be brought only in the Chancery Court of the State of Delaware (the “Delaware
Court”), and not in any other state or federal court in the United States of
America or any court in any other country, (ii) consent to submit to the
exclusive jurisdiction of the Delaware Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (iii) waive any
objection to the laying of venue of any such action or proceeding in the
Delaware Court, and (iv) waive, and agree not to plead or to make, any claim
that any such

 



--------------------------------------------------------------------------------

action or proceeding brought in the Delaware Court has been brought in an
improper or inconvenient forum.

 

Section 8.13. Headings. The Article and Section headings in this Agreement are
for convenience of reference only, and shall not be deemed to alter or affect
the meaning or interpretation of any provisions hereof.

 

Section 8.14. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

 

Section 8.15. Use of Certain Terms. As used in this Agreement, the words
“herein,” “hereof,” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular paragraph, subparagraph,
section, subsection, or other subdivision. Whenever the context may require, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.

 

COMPANY

By:        

Name:

   

Title:

Address:

   

Facsimile:

   

Attention:

   

With a copy to:

Address:

   

Facsimile:

   

Attention:

   

INDEMNITEE

           

Address:

   

Facsimile:

   

With a copy to:

Address:

   

Facsimile:

   

Attention:

   

 